        CASE 0:18-cv-02668-DTS Document 23 Filed 05/09/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


WILLIAM E.,                                     Case No. 18-cv-2668 (DTS)

      Plaintiff,

v.                                              ORDER

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

      Defendant.


      The above matter came before the undersigned on May 3, 2019 upon Plaintiff’s

Motion for Summary Judgment [Docket No. 14] and Defendant’s Motion for Summary

Judgment [Docket No. 17].

      The Court, being duly advised in the premises, upon all of the files, records and

proceedings herein, and for the reasons articulated on the record, now makes and

enters the following Order.

      IT IS HEREBY ORDERED that:

      1.      Plaintiff’s Motion for Summary Judgment [Docket No. 14] is GRANTED.

The case is remanded to the Administrative Law Judge for further consideration. In

particular, the ALJ is directed to: (1) either make explicit his basis for determining the

Plaintiff can relate to co-workers and supervisors on an “occasional” basis, or pose a

hypothetical to the Vocational Expert that incorporates the agency reviewers’ “brief and

superficial” limitations; (2) incorporate the “environment with fewer persons” limitation

into the hypothetical posed to the Vocational Expert; and (3) make transparent his

determination regarding Plaintiff’s panic attacks and incorporate that determination into

the hypothetical posed to the Vocational Expert.
       CASE 0:18-cv-02668-DTS Document 23 Filed 05/09/19 Page 2 of 2



     2.    Defendant’s Motion for Summary Judgment [Docket No. 17] is DENIED.

     LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: May 9, 2019

                                   s/David T. Schultz        ____
                                   DAVID T. SCHULTZ
                                   United States Magistrate Judge




                                      2
